Appeal from an order of the Ontario County Court (Frederick G. Reed, J.), entered August 9, 2007. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that County Court’s assessment of 20 points under risk factor 7, 30 points under risk factor 9, and 10 points under risk factor 13 is not supported by clear and convincing evidence (see § 168-n [3]). *1182We reject that contention (see People v Jordan, 31 AD3d 1196 [2006], lv denied 7 NY3d 714 [2006]; People v Hegazy, 25 AD3d 675, 676 [2006]). With respect to risk factor 7, the record demonstrates that the court rejected the recommendation of the Board of Examiners of Sex Offenders and in fact did not assess defendant any points under that risk factor. With respect to risk factor 9, concerning the nature of defendant’s prior crimes, the court properly concluded that defendant’s prior juvenile delinquent adjudication for endangering the welfare of a child warranted a 30-point assessment under that risk factor (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 13-14 [2006]; see also People v Peterson, 8 AD3d 1124 [2004], lv denied 3 NY3d 607 [2004]; People v Moore, 1 AD3d 421 [2003], lv denied 2 NY3d 743 [2004]). Finally, with respect to risk factor 13, concerning defendant’s conduct while confined or supervised, the court’s assessment of 10 points is supported by evidence establishing that defendant’s record while incarcerated included four tier II violations and one tier III violation (see Risk Assessment Guidelines and Commentary, at 16; see Peterson, 8 AD3d 1124 [2004]). Present—Scudder, PJ., Martoche, Lunn, Peradotto and Green, JJ.